                 Case 20-12841-MFW                Doc 554         Filed 12/23/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                 Debtors.                   (Jointly Administered)

                                                            Ref. Docket No. 17



  NOTICE OF CONTINUED HEARING ON DEBTORS’ MOTION FOR ENTRY OF
ORDERS (I)(A) ESTABLISHING BIDDING PROCEDURES RELATING TO THE SALE
 OF THE DEBTORS’ ASSETS, (B) APPROVING THE DEBTORS’ ENTRY INTO THE
STALKING HORSE PURCHASE AGREEMENT, (C) ESTABLISHING PROCEDURES
RELATING TO THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
 CONTRACTS AND UNEXPIRED LEASES, (D) APPROVING FORM AND MANNER
  OF NOTICES RELATING THERETO, AND (E) SCHEDULING A HEARING TO
   CONSIDER THE PROPOSED SALE; (II) (A) APPROVING THE SALE OF THE
       DEBTORS’ ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
ENCUMBRANCES, AND INTERESTS, AND (B) AUTHORIZING THE ASSUMPTION
 AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
               LEASES; AND (III) GRANTING RELATED RELIEF

       PLEASE TAKE NOTICE that on November 9, 2020, the above-captioned debtors and
debtors in possession (the “Debtors”) filed the Debtors’ Motion for Entry of Orders (I)(A)
Establishing Bidding Procedures Relating to the Sale of the Debtors’ Assets, (B) Approving the
Debtors’ Entry into the Stalking Horse Purchase Agreement, (C) Establishing Procedures
Relating to the Assumption and Assignment of Certain Executory Contracts and Unexpired
Leases, (D) Approving Form and Manner of Notices Relating Thereto, and (E) Scheduling a
Hearing to Consider the Proposed Sale; (II) (A) Approving the Sale of the Debtors’ Assets Free
and Clear of All Liens, Claims, Encumbrances, and Interests, and (B) Authorizing the
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases; and (III)
Granting Related Relief [Docket No. 17] (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that on November 23, 2020, (i) the Court
entered the Order Establishing Bidding Procedures and Granting Related Relief [Docket No.
136] and (ii) the Debtors filed and served the Notice of Proposed Sale, Bidding Procedures,
Auction, and Sale Hearing [Docket No. 137].


1
  The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number of
debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their federal
tax identification numbers is not provided herein. A complete list of such information may be obtained on the
website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities
for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.

ACTIVE 54424589v2
              Case 20-12841-MFW        Doc 554     Filed 12/23/20    Page 2 of 2




       PLEASE TAKE FURTHER NOTICE that on December 23, 2020, a hearing (the
“Hearing”) on the Motion was held along with related matters (as listed in the Notice of Second
Amended Agenda for Matters Scheduled for Telephonic Hearing on December 23, 2020 at 10:30
A.M. (ET) [Docket No. 543]).

    PLEASE TAKE FURTHER NOTICE that the Hearing on the Motion has been
CONTINUED to December 28, 2020 at 12:30 p.m. (prevailing Eastern Time).

Dated: December 23, 2020                   GREENBERG TRAURIG, LLP

                                           /s/ Dennis A. Meloro
                                           Dennis A. Meloro (DE Bar No. 4435)
                                           1007 North Orange Street, Suite 1200
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 661-7000
                                           Facsimile (302) 661-7360
                                           Email: melorod@gtlaw.com

                                           -and-

                                           Nancy A. Peterman (admitted pro hac vice)
                                           Eric Howe (admitted pro hac vice)
                                           Nicholas E. Ballen (admitted pro hac vice)
                                           77 West Wacker Dr., Suite 3100
                                           Chicago, Illinois 60601
                                           Telephone: (312) 456-8400
                                           Facsimile: (312) 456-8435
                                           Email:     petermann@gtlaw.com
                                                      howee@gtlaw.com
                                                      ballenn@gtlaw.com

                                           Counsel for the Debtors and Debtors in Possession




ACTIVE 54424589v2                             2
